Sharpe, J.
(dissenting). I am not in accord with the following in the opinion of Mr. Justice Kelly:
“Because the objection that there was an absence of signers from the city of Kalamazoo was not raised at the hearing before the board, at the trial, or in the reasons and grounds for appeal, we will not consider it on this appeal.”
It clearly appears that the petition did not contain signatures of qualified electors who were freeholders of the city of Kalamazoo. PA 1909, No 279, § 6 (CL 1948, §117.6 [Stat Ann 1949 Rev § 5.2085]), provides:
“Cities may be incorporated or territory detached therefrom or added thereto, or consolidation made of 2 or more cities or villages into 1 city, or of a city and 1 or more villages into 1 city, or of 1 or more cities or villages together with additional territory not included within any incorporated city or village into 1 city, by proceedings originating by petition therefor signed by qualified electors who are freeholders residing within the cities, villages or townships to be affected thereby, to a number not less than 1 per centum of the population of the territory affected thereby according to the last preceding United States census, or according to a census to be taken as hereinafter provided, which number shall be in no case less than 100, and not less than 10 of the signatures to such petition shall be obtained from each city, village or township to be affected by the proposed change.”
CL 1948, § 117.8 (Stat Ann 1949 Rev § 5.2087) provides, in substance, that if the petition does not *640conform to the act no further proceedings shall he had. In my opinion the board of supervisors had no power to approve of the petition because the petition failed to have signatures of freeholders of the city of Kalamazoo on said petition. The petition on its face showed that the board of supervisors did not have jurisdiction to entertain such petition or pass an annexation resolution based upon the petition so filed. It is urged that the question of the absence of signatures by residents of Kalamazoo was not raised in the trial court and may not be raised for the first time in the Supreme Court.
The record shows that the bill of complaint contains the following:
“That the aforesaid petition, which formed the basis of the said resolution of the board of supervisors, was and is, as the plaintiffs are informed and believe and charge the truth to be, invalid and of no force or effect for the following reasons:
“(a) Said petition did not show on its face a compliance with the laws and statutes provided for such petitions.”
The assignment of errors shows the following:
“The court erred in holding that the board of supervisors had a legally sufficient and proper petition for annexation before it when said board passed the resolution calling the annexation election.”
Section 3 of Michigan Court Rule No 65 (1945) reads in part as follows :
“But no statement shall be deemed insufficient if it reasonably informs of the error relied upon.”
In Genrow v. Modern Woodmen of America, 151 Mich 250, we held that assignments of error are sufficient when they fairly indicate the ground of error, though it is not precisely stated. Moreover, the Supreme Court has the right to consider manifest *641and serious errors although objection was not made thereto by the appealing party. See Morris v. Radley, 306 Mich 689.
The record clearly shows that the petition was defective in that it did not have signatures of freeholders from the city of Kalamazoo, and this defect was of such a nature that the board of supervisors was without jurisdiction to entertain the petition or act on the same. Moreover, this issue, while not specifically called to the attention of the trial court, was an issue in the case and should have been passed upon. It is an accepted rule that the question of jurisdiction may be properly presented to and passed upon by a court at any stage of pending proceedings, see In re Cody’s Estate, 293 Mich 697, and Warner v. Noble, 286 Mich 654. In Township of Warren v. Raymond, 291 Mich 426, we said (p 429):
“The question of lack of jurisdiction is open on appeal notwithstanding it was not raised in the trial court.”
It follows that all proceedings in relation to the annexation were void. The judgment should be reversed, but without costs as a public question is involved.
J. Carr and Dethmers, JJ., concurred with Sharpe,